APPEAL OF FRANK BAUER.Bauer v. CommissionerDocket No. 1726.United States Board of Tax Appeals2 B.T.A. 147; 1925 BTA LEXIS 2526; June 24, 1925, Decided Submitted March 26, 1925.  *2526 Ward Loveless, Esq., for the Commissioner.  Before IVINS and MARQUETTE.  This is an appeal from a determination by the Commissioner of a deficiency in income tax for the year 1920, of $105.40.  FINDINGS OF FACT.  The taxpayer bought through his brokers, in 1920, certain stocks, on margin.  Later in the year, additional margin having been called for but not furnished, the brokers sold out the stocks at a loss to the taxpayer of $1,035.  The taxpayer did not ascertain the exact amount of his loss from the brokers until some time in 1921.  He deducted the loss in his income-tax return for 1921.  The Commissioner disallowed the deduction upon the ground that it should have been taken for 1920, not for 1921, and determined the deficiency appealed from.  DECISION.  The determination of the Commissioner is approved.